Exhibit 10.1

 

AMENDED AND RESTATED BUSINESS MANAGEMENT AGREEMENT

 

THIS AMENDED AND RESTATED BUSINESS MANAGEMENT AGREEMENT (this “Agreement”) is
entered into as of December 11, 2012, by and between Senior Housing Properties
Trust, a Maryland real estate investment trust (the “Company”), Reit
Management & Research LLC, a Delaware limited liability company (the “Manager”),
and, solely with respect to certain non-competition covenants in Section 16 of
this Agreement, Barry M. Portnoy, Gerard M. Martin and Adam D. Portnoy.

 

WHEREAS, the Company and the Manager are parties to an Amended and Restated
Business Management Agreement, dated as of October 26, 2011, as amended by that
Amendment to Amended and Restated Business Management Agreement, dated as of
November 21, 2011 (the “Amended Agreement”), and Barry M. Portnoy, Gerard M.
Martin and Adam D. Portnoy are parties to the Amended Agreement solely with
respect to certain covenants in Section 16 thereof; and

 

WHEREAS, the parties to the Amended Agreement wish to amend and restate the
Amended Agreement as hereinafter provided;

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree that the Amended Agreement is hereby amended and restated
to read in its entirety as follows:

 

1.             Engagement.  Subject to the terms and conditions hereinafter set
forth, the Company hereby continues to engage the Manager to provide the
management and real estate investment services contemplated by this Agreement
with respect to the Company’s business and real estate investments, and the
Manager hereby accepts such continued engagement.

 

2.             General Duties of the Manager.  The Manager shall use its
reasonable best efforts to present to the Company a continuing and suitable real
estate investment program consistent with the real estate investment policies
and objectives of the Company.  Subject to the management, direction and
supervision of the Company’s Board of Trustees (the “Trustees”), the Manager
shall:

 

(a)           provide research and economic and statistical data in connection
with the Company’s real estate investments and recommend changes in the
Company’s real estate investment policies when appropriate;

 

(b)           (i) investigate and evaluate investments in, or acquisitions or
dispositions of, real estate and related interests, and financing and
refinancing opportunities, (ii) make

 

--------------------------------------------------------------------------------


 

recommendations concerning specific investments to the Trustees, and (iii)
evaluate and negotiate contracts with respect to the foregoing, in each case, on
behalf of the Company and in the furtherance of the Company’s real estate
financing objectives;

 

(c)           investigate, evaluate and negotiate the prosecution and
negotiation of any claims of the Company in connection with its real estate
investments;

 

(d)           administer bookkeeping and accounting functions as are required
for the management and operation of the Company, contract for audits and prepare
or cause to be prepared such reports and filings as may be required by any
governmental authority in connection with the ordinary conduct of the Company’s
business, and otherwise advise and assist the Company with its compliance with
applicable legal and regulatory requirements, including without limitation,
periodic reports, returns or statements required under the Securities Exchange
Act of 1934, as amended, the Internal Revenue Code of 1986, as amended (said
Code, as in effect from time to time, together with any regulations and rulings
thereunder, being hereinafter referred to as the “Internal Revenue Code”), the
securities and tax statutes of any jurisdiction in which the Company is
obligated to file such reports, or the rules and regulations promulgated under
any of the foregoing;

 

(e)           advise and assist in the preparation and filing of all offering
documents (public and private), and all registration statements, prospectuses or
other documents filed with the Securities and Exchange Commission (the “SEC”) or
any state (it being understood that the Company shall be responsible for the
content of any and all of its offering documents and SEC filings (including
without limitation those filings referred to in Section 2(d) hereof), and the
Manager shall not be held liable for any costs or liabilities arising out of any
misstatements or omissions in the Company’s offering documents or SEC filings,
whether or not material, and the Company shall promptly indemnify the Manager
from such costs and liabilities);

 

(f)            retain counsel, consultants and other third party professionals
on behalf of the Company;

 

(g)           provide internal audit services as hereinafter provided;

 

(h)           advise and assist with the Company’s risk management and oversight
function;

 

(i)            to the extent not covered above, advise and assist the Company in
the review and negotiation of the Company’s contracts and agreements,
coordination and supervision of all third party legal services and oversight of
processing of claims by or against the Company;

 

2

--------------------------------------------------------------------------------


 

(j)            advise and assist the Company with respect to the Company’s
public relations, preparation of marketing materials, internet website and
investor relations services;

 

(k)           provide office space, office equipment and the use of accounting
or computing equipment when required;

 

(l)            advise and assist with respect to:  the design, operation and
maintenance of network infrastructure, including telephone and data transmission
lines, voice mail, facsimile machines, cellular phones, pager, etc.; and local
area network and wide area network communications support; and

 

(m)          provide personnel necessary for the performance of the foregoing
services.

 

In performing its services under this Agreement, the Manager may utilize
facilities, personnel and support services of various of its affiliates.  The
Manager shall be responsible for paying such affiliates for their personnel and
support services and facilities out of its own funds unless otherwise approved
by a majority vote of the Independent Trustees (the “Independent Trustees”), as
defined in the Company’s Bylaws, as in effect from time to time (the “Bylaws”). 
Notwithstanding the foregoing, fees, costs and expenses of any third party which
is not an affiliate of the Manager retained as permitted hereunder are to be
paid by the Company.  Without limiting the foregoing sentence, any such fees,
costs or expenses referred to in the immediately preceding sentence which may be
paid by the Manager shall be reimbursed to the Manager by the Company promptly
following submission to the Company of a statement of any such fees, costs or
expenses by the Manager.

 

Notwithstanding anything herein, it is understood and agreed that the duties of,
and services to be provided by, the Manager pursuant to this Agreement shall not
include (i) any investment management or related services with respect to any
assets of the Company as the Company may wish to allocate from time to time to
investments in “securities” (as defined in the Investment Advisers Act of 1940,
as amended) or (ii) any services that would subject the Manager to registration
with the Commodity Futures Trading Commission as a “commodity trading advisor”
(as such term is defined in Section 1a(12) of the Commodity Exchange Act and in
CFTC Regulation 1.3(bb)(1)) or affirmatively require it to make any exemptive
certifications or similar filings with respect to “commodity trading advisor”
registration status.

 

In performing its services hereunder with respect to the Company, the Manager
shall adhere to, and shall require its officers and employees in the course of
providing such services to the Company to adhere to, the Company’s Code of
Business Conduct and Ethics, as in effect from time to time.  In addition, the
Manager shall make available to its officers and employees providing such
services to the Company the procedures for the receipt, retention and treatment
of complaints regarding accounting, internal accounting controls or auditing
matters relating to the

 

3

--------------------------------------------------------------------------------


 

Company and for the confidential, anonymous submission by such officers and
employees of concerns regarding questionable accounting or auditing matters
relating to the Company, as set forth in the Company’s Procedures for Handling
Concerns or Complaints about Accounting, Internal Accounting Controls or
Auditing Matters, as in effect from time to time.

 

3.             Bank Accounts.  The Manager shall establish and maintain one or
more bank accounts in its own name or in the name of the Company, and shall
collect and deposit into the account or accounts and disburse therefrom any
monies on behalf of the Company; provided that no funds in any account shall be
commingled with any funds of the Manager or any other person or entity.  The
Manager shall from time to time, or at any time requested by the Trustees,
render an appropriate accounting of collections and payments to the Trustees and
to the auditors of the Company.

 

4.             Records.  The Manager shall maintain appropriate books of account
and records relating to this Agreement, which books of account and records shall
be available for inspection by representatives of the Company upon reasonable
notice during ordinary business hours.

 

5.             Information Furnished to Manager.  The Trustees shall at all
times keep the Manager fully informed with regard to the real estate investment
policies of the Company, the capitalization policy of the Company, and generally
the Trustees’ then-current intentions as to the future of the Company.  In
particular, the Company shall notify the Manager promptly of its intention to
sell or otherwise dispose of any of the Company’s real estate investments or to
make any new real estate investment.  The Company shall furnish the Manager with
such information with regard to its affairs as the Manager may from time to time
reasonably request. The Company shall retain legal counsel and accountants to
provide legal and accounting advice and services as the Manager or the Trustees
shall deem necessary or appropriate to adequately perform the functions of the
Company, and shall have legal or accounting opinions and advice as the Manager
or the Trustees shall reasonably request.

 

6.             REIT Qualification; Compliance with Law and Organizational
Documents.  Anything else in this Agreement to the contrary notwithstanding, the
Manager shall refrain from any action (including, without limitation, the
furnishing or rendering of services to tenants of property or managing real
property) which, in its judgment made in good faith, or in the judgment of the
Trustees as transmitted to the Manager in writing, would (a) adversely affect
the qualification of the Company as a real estate investment trust as defined
and limited in the Internal Revenue Code or which would make the Company subject
to the Investment Company Act of 1940, as amended (the “1940 Act”), (b) violate
any law or rule, regulation or statement of policy of any governmental body or
agency having jurisdiction over the Company or over its securities, or (c) not
be permitted by the Company’s Declaration of Trust or Bylaws, except if the
action shall be ordered by the Trustees, in which event the Manager shall
promptly notify the Trustees of the Manager’s judgment that the action would
adversely affect such qualification, make the Company subject to the 1940 Act or
violate any such law, rule, regulation or policy, or the Company’s Declaration
of Trust or Bylaws and shall refrain from taking the action pending further
clarification or instructions from the Trustees.  In addition, the Manager shall
take

 

4

--------------------------------------------------------------------------------


 

affirmative steps which, in its judgment made in good faith, or in the judgment
of the Trustees as transmitted to the Manager in writing, would prevent or cure
any action described in (a), (b) or (c) above.

 

7.             Self-Dealing.  Neither the Manager nor any affiliate of the
Manager shall, directly or indirectly, sell any property or assets to the
Company or purchase any property or assets from the Company, lease any property
from the Company or borrow any money from the Company, except as approved by a
majority of the Independent Trustees (or otherwise pursuant to the Declaration
of Trust or Bylaws).  In addition, except as otherwise provided in Sections 2,
10, or 11 hereof, or except as approved by a majority of the Independent
Trustees (or otherwise pursuant to the Declaration of Trust or Bylaws), neither
the Manager nor any affiliate of the Manager shall receive any commission or
other remuneration, directly or indirectly, in connection with the activities of
the Company or any joint venture or partnership in which the Company is a party.

 

8.             No Partnership or Joint Venture.  The Company and the Manager are
not partners or joint venturers with each other and neither the terms of this
Agreement nor the fact that the Company and the Manager have joint interests in
any one or more investments, ownership or other interests in any one or more
entities or may have common officers or employees or a tenancy relationship
shall be construed so as to make them such partners or joint venturers or impose
any liability as such on either of them.

 

9.             Fidelity Bond.  The Manager shall not be required to obtain or
maintain a fidelity bond in connection with the performance of its services
hereunder.

 

10.          Compensation.  The Manager shall be paid a management fee (the
“Management Fee”) for the services rendered by it to the Company pursuant to
this Agreement.  The Management Fee for each full fiscal year of the Company
shall equal the sum of one-half of one percent (0.5%) of the Annual Average
Transferred Assets (as defined below), plus seven-tenths of one percent (0.7%)
of the Annual Average Invested Capital (as defined below) up to $250,000,000,
plus one-half of one percent (0.5%) of the Annual Average Invested Capital equal
to or exceeding $250,000,000.  The Management Fee shall be prorated for any
partial fiscal year of the Company during the term of this Agreement.  In
addition, the Manager shall be paid an annual incentive fee (the “Incentive
Fee”) for each fiscal year of the Company, consisting of a number of shares of
the Company’s common shares of beneficial interest (“Common Shares”) with an
aggregate value (determined as provided below) equal to fifteen percent (15%) of
the product of (i) the weighted average Common Shares outstanding on a diluted
basis during such fiscal year and (ii) the excess if any of the FFO Per Share
(as defined below) for such fiscal year over the FFO Per Share for the preceding
fiscal year; provided however, in no event shall the Incentive Fee payable in
respect of any fiscal year exceed $.02 multiplied by the weighted average number
of Common Shares outstanding on a diluted basis during such fiscal year. (The
Management Fee and Incentive Fee are hereinafter collectively referred to as the
“Fees.”)

 

5

--------------------------------------------------------------------------------


 

For purposes of this Agreement:  (a) “Annual Average Transferred Assets” of the
Company, for any fiscal year, means the daily weighted average during such
fiscal year of the aggregate book value of the Transferred Assets (including
acquisition related costs and costs which may be allocated to intangibles or are
unallocated), before reserves for depreciation, amortization, impairment charges
or bad debts and other similar noncash items; (b) “Annual Average Invested
Capital” of the Company, for any fiscal year, means the daily weighted average
during such fiscal year of the aggregate historical cost of the consolidated
assets of the Company, excluding the Transferred Assets, invested, directly or
indirectly, in equity interests in and loans secured by real estate and personal
property owned in connection with such real estate (including acquisition
related costs and costs which may be allocated to intangibles or are
unallocated), before reserves for depreciation, amortization, impairment charges
or bad debts and other similar noncash items; (c) “FFO Per Share” for any fiscal
year, means (i) the Company’s consolidated net income, computed in accordance
with generally accepted accounting principles in the United States, before gain
or loss on sale of properties, acquisition costs and extraordinary items,
depreciation, amortization, impairment charges and other non-cash items,
including the Company’s pro rata share of the funds from operations (determined
in accordance with this clause) for such fiscal year of (A) any unconsolidated
subsidiary and (B) any entity for which the Company accounts by the equity
method of accounting, divided by (ii) the weighted average number of Common
Shares outstanding on a diluted basis during such fiscal year; and
(d) “Transferred Assets” means the assets owned by the Company and its
subsidiaries as of October 12, 1999.

 

Notwithstanding anything in this Section 10 to the contrary, with respect to any
consolidated asset acquired by the Company or any of its subsidiaries from a RMR
Managed Company (as that term is defined in Section 12 below), the “Annual
Average Invested Capital” thereof on the date of acquisition shall equal the
gross book value thereof (including acquisition related costs and costs which
may be allocated to intangibles or are unallocated), before reserves for
depreciation, amortization, impairment charges or bad debts and other similar
noncash items, on the books of the RMR Managed Company transferring such asset
immediately prior to acquisition thereof by the Company and all subsequent
adjustments shall be based on such initial book value.

 

Unless the Company and the Manager otherwise agree, the Management Fee shall be
computed and payable by the Company on a year to date basis within thirty (30)
days following the end of each fiscal month.  These computations shall be based
upon the Company’s monthly or quarterly financial statements, as the case may
be, and shall be in reasonable detail.  The Incentive Fee shall be computed and
payable by the Company within thirty (30) days following the public availability
of the Company’s annual audited financial statements for each fiscal year.  A
copy of the computations shall promptly be delivered to the Manager accompanied
by payment of the Fees shown thereon to be due and payable.

 

The aggregate Fees payable for each fiscal year shall be subject to adjustment
as of the end of that year.  On or before the 30th day after public availability
of the Company’s annual audited financial statements for each fiscal year, the
Company shall deliver to the Manager an

 

6

--------------------------------------------------------------------------------


 

Officer’s Certificate (a “Certificate”) reasonably acceptable to the Manager and
certified by an authorized officer of the Company setting forth (i) the Annual
Average Transferred Assets, the Annual Average Invested Capital and the FFO Per
Share for the Company’s fiscal year ended upon the immediately preceding
December 31, and (ii) the Company’s computation of the Fees payable for the
fiscal year.

 

If the aggregate Fees payable for any fiscal year as shown in the Certificate
exceed the aggregate amounts previously paid by the Company, the Company shall
pay the deficit to the Manager at the time of delivery of the Certificate.

 

If the aggregate Fees payable for any fiscal year as shown in the Certificate
are less than the aggregate amounts previously paid by the Company, the Company
shall specify in the Certificate whether the Manager should (i) refund to the
Company an amount equal to the difference or (ii) grant the Company a credit
against the Fees next coming due in the amount of the difference until that
amount has been fully paid or otherwise discharged.

 

Payment of the Incentive Fee shall be made by issuance of Common Shares. The
number of shares to be issued in payment of the Incentive Fee shall be the whole
number of shares (disregarding any fraction) equal to the value of the Incentive
Fee, as provided above, divided by the average closing price of the Common
Shares on the New York Stock Exchange (or such other stock exchange upon which
the Common Shares are principally listed for trading) during the month before
the end of the fiscal year for which the computation is made.

 

11.          Additional Services.

 

(a)           The Manager shall provide to the Company an internal audit
function meeting applicable requirements of the New York Stock Exchange and the
Securities and Exchange Commission and otherwise in scope approved by the Audit
Committee of the Board of Trustees of the Company.  In addition to the Fees, the
Company agrees to reimburse the Manager, within 30 days of the receipt of the
invoice therefor, for the Company’s pro rata share (as reasonably agreed to by
the Independent Trustees from time to time) of the following costs of the
Manager:

 

(i)            employment expenses of the Manager’s internal audit manager and
other employees of the Manager actively engaged in providing internal audit
services, including but not limited to salary, wages, payroll taxes and the cost
of employee benefit plans; and

 

(ii)           the reasonable travel and other out-of-pocket expenses of the
Manager relating to the activities of the Manager’s internal audit manager and
other of the Manager’s employees actively engaged in providing internal audit
services and the

 

7

--------------------------------------------------------------------------------


 

reasonable third party expenses which the Manager incurs in connection with its
provision of internal audit services.

 

(b)           If, and to the extent that, the Company shall request the Manager
to render services on behalf of the Company other than those required to be
rendered by the Manager in accordance with the terms of this Agreement, those
additional services shall be compensated separately on terms to be agreed upon
between the Manager and the Company from time to time.  In addition, the Company
may make awards to the employees of the Manager and others under the Company’s
Equity Compensation Plan then in effect or any plan adopted by the Company from
time to time in replacement thereof.

 

12.          Right of First Offer.

 

(a)           Subject to the Company’s Declaration of Trust and Bylaws, the
Company hereby agrees with the Manager that if the Company or any of its
subsidiaries determines to offer, directly or indirectly, for sale or other
disposition arrangement (each a “Sale”) any real property that, at such time, is
of a type within a principal investment focus of another real estate investment
trust to which the Manager at such time provides business management or property
management services (such other company, a “RMR Managed Company”), then prior to
offering such real property for Sale to any other person, the Company shall
provide notice of such proposed Sale to such RMR Managed Company, describing
such proposed Sale in sufficient detail (including expected pricing, payment or
lease terms, closing date and other material terms) and offering such RMR
Managed Company the right to purchase or lease such real property, and shall
negotiate in good faith with such RMR Managed Company for such purchase or
lease.

 

(b)           Notwithstanding the above, the following Sales shall be excluded
from the right of first offer referred to herein:

 

(i)            A transfer of a real property to a governmental or
quasi-governmental agency (an “Agency”) as part of a tax reduction or tax
abatement program in which the Company or its subsidiary leases such real
property back from such Agency; provided, however, a transfer or assignment of
the Company’s or its subsidiary’s interest as tenant in the lease of the real
property from such Agency shall be subject to the terms and conditions of this
Agreement and the right of first offer granted herein;

 

(ii)           A transfer of a real property to an entity that is wholly owned,
directly or indirectly, by the Company;

 

(iii)          A transfer of a real property to any tenant or other party having
a right of first refusal or offer to purchase in effect on the date hereof (or
in effect on the date such property is acquired by the Company or its
Subsidiary, as applicable) on the

 

8

--------------------------------------------------------------------------------


 

terms and conditions of such right of first refusal or offer to purchase or
hereafter granted in a bona fide lease negotiation;

 

(iv)          A transfer of a real property to the appropriate condemning
authority pursuant to eminent domain or under threat of eminent domain; and

 

(v)           Any financing, reorganization, recapitalization, reclassification,
exchange of shares or spin-offs to the Company’s shareholders, in each case
where there is no change of control.

 

13.          Expenses of the Manager. Without regard to and without limiting the
compensation received by the Manager from the Company pursuant to this Agreement
and except to the extent provided by Sections 2, 10 or 11, the Manager shall
bear the following expenses incurred in connection with the performance of its
duties under this Agreement:

 

(a)           employment expenses of the personnel employed by the Manager,
including, but not limited to, salaries, wages, payroll taxes and the cost of
employee benefit plans;

 

(b)           fees and travel and other expenses paid to directors, officers and
employees of the Manager, except fees and travel and other expenses of persons
who are trustees or officers of the Company incurred in their capacities as
trustees or officers of the Company;

 

(c)           rent, telephone, utilities, office furniture, equipment and
machinery (including computers, to the extent utilized) and other office
expenses of the Manager, except to the extent those expenses may relate solely
to an office maintained by the Company separate from the office of the Manager;
and

 

(d)           miscellaneous administrative expenses relating to performance by
the Manager of its obligations hereunder.

 

14.          Expenses of the Company.  Except as expressly otherwise provided in
this Agreement, the Company shall pay all its expenses not payable by the
Manager, and, without limiting the generality of the foregoing, it is
specifically agreed that the following expenses of the Company shall be paid by
the Company and shall not be paid by the Manager:

 

(a)           the cost of borrowed money;

 

(b)           taxes on income and taxes and assessments on real and personal
property, if any, and all other taxes applicable to the Company;

 

9

--------------------------------------------------------------------------------


 

(c)           legal, auditing, accounting, underwriting, brokerage, listing,
reporting, registration and other fees, and printing, engraving and other
expenses and taxes incurred in connection with the issuance, distribution,
transfer, trading, registration and stock exchange listing of the Company’s
securities, including transfer agent’s, registrar’s and indenture trustee’s fees
and charges;

 

(d)           expenses of organizing, restructuring, reorganizing or terminating
the Company, or of revising, amending, converting or modifying the Company’s
organizational documents;

 

(e)           fees and travel and other expenses paid to trustees and officers
of the Company in their capacities as such (but not in their capacities as
officers or employees of the Manager) and fees and travel and other expenses
paid to advisors, contractors, mortgage servicers, consultants, and other agents
and independent contractors employed by or on behalf of the Company;

 

(f)            expenses directly connected with the investigation, acquisition,
disposition or ownership of real estate interests or other property (including
third party property diligence costs, appraisal reporting, the costs of
foreclosure, insurance premiums, legal services, brokerage and sales
commissions, maintenance, repair, improvement and local management of property),
other than expenses with respect thereto of employees of the Manager, to the
extent that such expenses are to be borne by the Manager pursuant to Section 13
above;

 

(g)           all insurance costs incurred in connection with the Company
(including officer and trustee liability insurance) or in connection with any
officer and trustee indemnity agreement to which the Company is a party;

 

(h)           expenses connected with payments of dividends or interest or
contributions in cash or any other form made or caused to be made by the
Trustees to holders of securities of the Company;

 

(i)            all expenses connected with communications to holders of
securities of the Company and other bookkeeping and clerical work necessary to
maintaining relations with holders of securities, including the cost of
preparing, printing, posting, distributing and mailing certificates for
securities and proxy solicitation materials and reports to holders of the
Company’s securities;

 

(j)            legal, accounting and auditing fees and expenses, other than
those described in subsection (c) above;

 

10

--------------------------------------------------------------------------------


 

(k)                                 filing and recording fees for regulatory or
governmental filings, approvals and notices to the extent not otherwise covered
by any of the foregoing items of this Section 14;

 

(l)                                     expenses relating to any office or
office facilities maintained by the Company separate from the office of the
Manager; and

 

(m)                             the costs and expenses of all equity award or
compensation plans or arrangements established by the Company, including the
value of awards made by the Company to the Manager or its employees, if any.

 

15.                               Limits of Manager Responsibility;
Indemnification; Company Remedies.  The Manager assumes no responsibility other
than to render the services described herein in good faith and shall not be
responsible for any action of the Trustees in following or declining to follow
any advice or recommendation of the Manager.  The Manager, its shareholders,
directors, officers, employees, agents and affiliates will not be liable to the
Company, its shareholders, or others, except by reason of acts constituting bad
faith, willful or wanton misconduct or gross negligence in the performance of
its obligations hereunder.  The Company shall reimburse, indemnify and hold
harmless the Manager, its shareholders, directors, officers and employees, and
its agents and affiliates for and from any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever (including,
without limitation, all reasonable attorneys’, accountants’ and experts’ fees
and expenses) in respect of or arising from any acts or omissions of the Manager
with respect to the provision of services by it or performance of its
obligations in connection with this Agreement or performance of other matters
pursuant to specific instruction by the Trustees, except to the extent such
provision or performance was in willful bad faith or grossly negligent.  Without
limiting the foregoing, the Company shall promptly advance expenses incurred by
the indemnitees referred to in this section for matters referred to in this
section, upon request for such advancement.

 

16.                               Other Activities of the Manager and its
Shareholders.  Nothing herein shall prevent the Manager from engaging in other
activities or businesses or from acting as manager to any other person or entity
(including other real estate investment trusts) even though such person or
entity has investment policies and objectives similar to those of the Company;
provided, however, that none of the Manager, Barry M. Portnoy, Gerard M. Martin
or Adam D. Portnoy shall provide management services to, make competitive direct
investment in or, in the case of Barry M. Portnoy, Gerard M. Martin and Adam D.
Portnoy, serve as a director or officer of, any other real estate investment
trust which is principally engaged in the business of ownership of Senior
Properties (as defined below) without the consent of a majority of the
Independent Trustees.  The Company acknowledges that the Manager manages real
estate investment trusts and other entities (including, as of the date of this
Agreement, CommonWealth REIT, Hospitality Properties Trust, Government
Properties Income Trust, Select Income REIT, Five Star Quality Care, Inc. and
TravelCenters of America LLC) and that the Manager shall be free from any
obligation to present to the Company any particular investment opportunity which
comes to the Manager and that the Manager is not required to present the Company
with opportunities to invest in properties that are primarily of a type that are
the investment focus of

 

11

--------------------------------------------------------------------------------


 

another person or entity now or in the future managed by the Manager.  In
addition, except as expressly provided herein, nothing herein shall prevent any
shareholder or affiliate of the Manager from engaging in any other business or
from rendering services of any kind to any other corporation, partnership or
other entity (including competitive business activities).  The Company
acknowledges and agrees that the Manager has certain interests that may be
divergent from those of the Company, including, without limitation, the Manager
provides certain services to Affiliates Insurance Company.  The parties agree
that these relationships and interests shall not affect either party’s rights
and obligations under this Agreement.  The parties further agree that whenever
any conflicts of interest arise resulting from the relationships and interests
described or referred to in this Section 16 or any such relationship or interest
as may arise or be present in the future, (x) between or among the Company and
the Manager or their respective affiliates, the Manager will act on its own
behalf and not on the Company’s behalf or (y) between or among the Company and
any entity with whom the Manager has a relationship or contract or their
respective affiliates, the Manager shall in its sole and absolute discretion,
determine on which of those parties’ behalf it shall act, and without any
resulting liability or obligation under this Agreement as a result of, arising
from or relating to any such determination.   Without limiting the foregoing
provisions, the Manager agrees, upon the request of any trustee of the Company,
to disclose certain real estate investment information concerning the Manager or
certain of its affiliates; provided, however, that the disclosure shall be
required only if it does not constitute a breach of any fiduciary duty or
obligation of the Manager, and the Company shall be required to keep such
information confidential.

 

Directors, officers, employees and agents of the Manager or of its affiliates
may serve as Trustees, officers, employees, agents, nominees or signatories of
the Company.  When executing documents or otherwise acting in capacities for the
Company, these persons shall use their respective titles in the Company.

 

For purposes of this Agreement, “Senior Properties” shall mean senior
apartments, congregate communities, assisted living properties, nursing homes or
other healthcare properties, including medical office buildings, clinics and
biomedical, pharmaceutical and laboratory buildings, but excluding mixed use
properties where medical office, clinic, biomedical, pharmaceutical or
laboratory use is under 50% (determined by rentable square footage, excluding
common areas), and further provided usual office use by a tenant with a medical
based business shall not constitute medical use.

 

17.                               Term, Termination.  This Agreement shall
continue in force and effect until December 31, 2013, and shall be automatically
renewed for successive one year terms annually thereafter unless notice of
non-renewal is given by the Company or the Manager before the end of the term. 
It is expected that the terms and conditions may be reviewed by the Independent
Trustees of the Compensation Committee of the Board of Trustees of the Company
at least annually.

 

Notwithstanding any other provision of this Agreement to the contrary, this
Agreement may be terminated by either party hereto upon sixty (60) days’ written
notice to the other party,

 

12

--------------------------------------------------------------------------------


 

pursuant to, in the case of a termination by the Company, a majority vote of the
Independent Trustees of the Compensation Committee of the Board of Trustees of
the Company or, in the case of a termination by the Manager, by a majority vote
of the directors of the Manager.

 

Section 18 hereof shall govern the rights, liabilities and obligations of the
parties upon termination of this Agreement; and, except as provided in Sections
15 and 18, a termination shall be without further liability of either party to
the other, other than for breach or violation of this Agreement prior to
termination.

 

18.                               Action Upon Termination.  From and after the
effective date of any termination of this Agreement pursuant to Section 17
hereof, the Manager shall be entitled to no compensation for services rendered
hereunder for the remainder of the then-current term of this Agreement, but
shall be paid, on a pro rata basis, all compensation due for services performed
prior to the effective date of such termination, including, without limitation,
a pro rata portion of the then current year’s Incentive Fee.  Upon termination,
the Manager immediately shall:

 

(a)                                 pay over to the Company all monies collected
and held for the account of the Company by it pursuant to this Agreement, after
deducting therefrom any accrued and unpaid Fees (including, without limitation,
a pro rata portion of the then current year’s Incentive Fee, and reimbursements
for its expenses to which it is then entitled);

 

(b)                                 deliver to the Trustees a full and complete
accounting, including a statement showing all sums collected by it and a
statement of all sums held by it for the period commencing with the date
following the date of its last accounting to the Trustees; and

 

(c)                                  deliver to the Trustees all property and
documents of the Company then in its custody or possession.

 

The amount of Fees paid to the Manager upon termination shall be subject to
adjustment pursuant to the following mechanism.  On or before the 30th day after
public availability of the Company’s annual audited financial statements for the
fiscal year in which termination occurs, the Company shall deliver to the
Manager a Certificate reasonably acceptable to the Manager and certified by an
authorized officer of the Company setting forth (i) the Annual Average
Transferred Assets, the Annual Average Invested Capital and the FFO Per Share
for the Company’s fiscal year ended upon the immediately preceding December 31,
and (ii) the Company’s computation of the Fees (including, without limitation, a
pro rata portion of the then current year’s Incentive Fee) payable upon the date
of termination.

 

If the annual Fees owed upon termination as shown in the Certificate exceed the
Fees paid by the Company upon termination, the Company shall include its check
for the deficit and deliver the same to the Manager with the Certificate. The
Incentive Fee for any partial fiscal year

 

13

--------------------------------------------------------------------------------


 

will be determined by multiplying the Incentive Fee for such year (assuming this
Agreement were in effect for the entire year) by a fraction, the numerator of
which is the number of days in the portion of such year during which this
Agreement was in effect, and the denominator of which shall be 365.

 

If the annual Fees owed upon termination as shown in the Certificate are less
than the Fees paid by the Company upon termination, the Manager shall remit to
the Company its check in an amount equal to the difference.

 

19.                               Trustee Action.  Wherever action on the part
of the Trustees is contemplated by this Agreement, action by a majority of the
Trustees, including a majority of the Independent Trustees, shall constitute the
action provided for herein.

 

20.                               TRUSTEES AND SHAREHOLDERS NOT LIABLE.  THE
DECLARATION OF TRUST, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS, IS DULY
FILED IN THE OFFICE OF THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE
OF MARYLAND PROVIDES THAT THE NAME SENIOR HOUSING PROPERTIES TRUST REFERS TO THE
TRUSTEES COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY.  NO
TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF THE COMPANY SHALL BE HELD TO
ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, THE COMPANY.  ALL PERSONS DEALING WITH THE COMPANY, IN ANY WAY, SHALL
LOOK ONLY TO THE ASSETS OF THE COMPANY FOR THE PAYMENT OF ANY SUM OR THE
PERFORMANCE OF ANY OBLIGATION.

 

21.                               Notices.  Any notice, report or other
communication required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given when delivered in person, upon
confirmation of receipt when transmitted by facsimile transmission, on the next
business day if transmitted by a nationally recognized overnight courier or on
the third business day following mailing by first class mail, postage prepaid,
in each case as follows (or at such other United States address or facsimile
number for a party as shall be specified by like notice):

 

If to the Company:

 

Senior Housing Properties Trust

Two Newton Place

255 Washington Street, Suite 300
Newton, Massachusetts 02458
Attention: President
Facsimile No.:  (617) 796-8349

 

14

--------------------------------------------------------------------------------


 

If to the Manager:

 

Reit Management & Research LLC
Two Newton Place

255 Washington Street, Suite 300
Newton, Massachusetts 02458
Attention: President
Facsimile No.:  (617) 928-1305

 

22.                               Amendments.   The Company and the Manager, or
their respective successors or assigns, may amend, change modify, terminate or
discharge in whole or in part this Agreement by an instrument in writing signed
by each of them, without the consent of the other parties to this Agreement,
provided that any such amendment, change, modification, termination or discharge
does not amend Section 16 so as to adversely affect the rights or obligations of
such other parties.

 

23.                               Assignment.  Neither party may assign this
Agreement or its rights hereunder or delegate its duties hereunder without the
written consent of the other party, except in the case of an assignment or
delegation by the Manager to a corporation, partnership, limited liability
company, association, trust, or other successor entity which may take over the
property and carry on the affairs of the Manager and which remains under the
control of one or more persons who controlled the operations of the Manager
immediately prior to such assignment or delegation.

 

24.                               No Third Party Beneficiary.  Except as
otherwise provided in Section 27(i), no person or entity other than the parties
hereto and their successors and permitted assigns is intended to be a
beneficiary of this Agreement.

 

25.                               Successors and Assigns.  This Agreement shall
be binding upon any successors or permitted assigns of the parties hereto as
provided herein.

 

26.                               Governing Law.  The provisions of this
Agreement shall be governed by and construed in accordance with the laws of The
Commonwealth of Massachusetts.

 

27.                               Arbitration.

 

(a)                                 Any disputes, claims or controversies
between the parties (i) arising out of or relating to this Agreement or the
provision of services by the Manager pursuant to this Agreement, or (ii) brought
by or on behalf of any shareholder of the Company (which, for purposes of this
Section 27, shall mean any shareholder of record or any beneficial owner of
shares of the Company, or any former shareholder of record or beneficial owner
of shares of the Company), either on his, her or its own behalf, on behalf of
the Company or on behalf of any series or class of shares of the Company or
shareholders of the Company against the Company or any trustee, officer, manager
(including the Manager or its successor), agent or employee of the

 

15

--------------------------------------------------------------------------------


 

Company, including disputes, claims or controversies relating to the meaning,
interpretation, effect, validity, performance or enforcement of this Agreement,
including this arbitration agreement, the Declaration of Trust or the Bylaws
(all of which are referred to as “Disputes”), or relating in any way to such a
Dispute or Disputes shall, on the demand of any party to such Dispute be
resolved through binding and final arbitration in accordance with the Commercial
Arbitration Rules (the “Rules”) of the American Arbitration Association (“AAA”)
then in effect, except as those Rules may be modified in this Section 27.  For
the avoidance of doubt, and not as a limitation, Disputes are intended to
include derivative actions against trustees, officers or managers of the Company
and class actions by a shareholder against those individuals or entities and the
Company.  For the avoidance of doubt, a Dispute shall include a Dispute made
derivatively on behalf of one party against another party.

 

(b)                                 There shall be three arbitrators. If there
are only two parties to the Dispute, each party shall select one arbitrator
within 15 days after receipt of a demand for arbitration. Such arbitrators may
be affiliated or interested persons of such parties. If there are more than two
parties to the Dispute, all claimants, on the one hand, and all respondents, on
the other hand, shall each select, by the vote of a majority of the claimants or
the respondents, as the case may be, one arbitrator within 15 days after receipt
of a demand for arbitration. Such arbitrators may be affiliated or interested
persons of the claimants or the respondents, as the case may be. If either a
claimant (or all claimants) or a respondent (or all respondents) fail to timely
select an arbitrator then the party (or parties) who has selected an arbitrator
may request the AAA to provide a list of three proposed arbitrators in
accordance with the Rules (each of whom shall be neutral, impartial and
unaffiliated with any party) and the party (or parties) that failed to timely
appoint an arbitrator shall have ten days from the date the AAA provides such
list to select one of the three arbitrators proposed by AAA. If such party (or
parties) fail to select such arbitrator by such time, the party (or parties) who
have appointed the first arbitrator shall then have ten days to select one of
the three arbitrators proposed by AAA to be the second arbitrator; and, if
he/they should fail to select such arbitrator by such time, the AAA shall
select, within 15 days thereafter, one of the three arbitrators it had proposed
as the second arbitrator. The two arbitrators so appointed shall jointly appoint
the third and presiding arbitrator (who shall be neutral, impartial and
unaffiliated with any party) within 15 days of the appointment of the second
arbitrator. If the third arbitrator has not been appointed within the time limit
specified herein, then the AAA shall provide a list of proposed arbitrators in
accordance with the Rules, and the arbitrator shall be appointed by the AAA in
accordance with a listing, striking and ranking procedure, with each party
having a limited number of strikes, excluding strikes for cause.

 

(c)                                  The place of arbitration shall be Boston,
Massachusetts unless otherwise agreed by the parties.

 

(d)                                 There shall be only limited documentary
discovery of documents directly related to the issues in dispute, as may be
ordered by the arbitrators.

 

16

--------------------------------------------------------------------------------


 

(e)                                  In rendering an award or decision (the
“Award”), the arbitrators shall be required to follow the laws of The
Commonwealth of Massachusetts.  Any arbitration proceedings or Award rendered
hereunder and the validity, effect and interpretation of this arbitration
agreement shall be governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq. 
The Award shall be in writing and may, but shall not be required to, briefly
state the findings of fact and conclusions of law on which it is based.

 

(f)                                   Except to the extent expressly provided by
this Agreement or as otherwise agreed by the parties, each party involved in a
Dispute shall bear its own costs and expenses (including attorneys’ fees), and
the arbitrators shall not render an award that would include shifting of any
such costs or expenses (including attorneys’ fees) or, in a derivative case or
class action, award any portion of the Company’s award to the claimant or the
claimant’s attorneys.  Each party (or, if there are more than two parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third appointed arbitrator.

 

(g)                                  An Award shall be final and binding upon
the parties thereto and shall be the sole and exclusive remedy between such
parties relating to the Dispute, including any claims, counterclaims, issues or
accounting presented to the arbitrators.  Judgment upon the Award may be entered
in any court having jurisdiction.  To the fullest extent permitted by law, no
application or appeal to any court of competent jurisdiction may be made in
connection with any question of law arising in the course of arbitration or with
respect to any award made except for actions relating to enforcement of this
agreement to arbitrate or any arbitral award issued hereunder and except for
actions seeking interim or other provisional relief in aid of arbitration
proceedings in any court of competent jurisdiction.

 

(h)                                 Any monetary award shall be made and payable
in U.S. dollars free of any tax, deduction or offset.  Each party against which
the Award assesses a monetary obligation shall pay that obligation on or before
the 30th day following the date of the Award or such other date as the Award may
provide.

 

(i)                                     This Section 27 is intended to benefit
and be enforceable by the shareholders, directors, officers, managers (including
the Manager or its successor), agents or employees of the Company and the
Company and shall be binding on the shareholders of the Company and the Company,
as applicable, and shall be in addition to, and not in substitution for, any
other rights to indemnification or contribution that such individuals or
entities may have by contract or otherwise.

 

28.                               Consent to Jurisdiction and Forum.  This
Section 28 is subject to, and shall not in any way limit the application of,
Section 27; in case of any conflict between this Section 28 and Section 27,
Section 27 shall govern.  The exclusive jurisdiction and venue in any action
brought

 

17

--------------------------------------------------------------------------------


 

by any party hereto pursuant to this Agreement shall lie in any federal or state
court located in Boston, Massachusetts.  By execution and delivery of this
Agreement, each party hereto irrevocably submits to the jurisdiction of such
courts for itself and in respect of its property with respect to such action.
The parties irrevocably agree that venue would be proper in such court, and
hereby waive any objection that such court is an improper or inconvenient forum
for the resolution of such action.  The parties further agree and consent to the
service of any process required by any such court by delivery of a copy thereof
in accordance with Section 21 and that any such delivery shall constitute valid
and lawful service of process against it, without necessity for service by any
other means provided by statute or rule of court.

 

29.                               Captions.  The captions included herein have
been inserted for ease of reference only and shall not be construed to affect
the meaning, construction or effect of this Agreement.

 

30.                               Entire Agreement.  This Agreement constitutes
the entire agreement of the parties hereto with respect to the subject matter
hereof and supersedes and cancels any pre-existing agreements with respect to
its subject matter.

 

31.                               Severability.  If any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired,
unless the provisions held invalid, illegal or unenforceable shall substantially
impair the benefits of the remaining provisions hereof.

 

32.                               Survival.  The provisions of Sections 2
(limited to the obligation of the Company to indemnify the Manager for matters
provided thereunder), 15, 16 (limited to the obligations of the Company to keep
information provided to the Company by the Manager confidential as provided in
the last proviso in such Section), 17 (limited to the last paragraph of such
Section), 18, 20, 21, 24, 25, 26, 27, 28, 31 and 32 of this Agreement shall
survive the termination hereof.

 

33.                               Other Agreements. The parties hereto are also
parties to an Amended and Restated Property Management Agreement, dated as of
January 7, 2010 (as amended, the “Property Management Agreement”).  The parties
agree that this Agreement does not include or otherwise address the rights and
obligations of the parties under the Property Management Agreement and that the
Property Management Agreement provides for its own separate rights and
obligations of the parties thereto, including, without limitation separate
compensation payable by the Company and the other Owners (as defined in the
Property Management Agreement) to the Manager thereunder for services to be
provided by the Manager pursuant to the Property Management Agreement.

 

18

--------------------------------------------------------------------------------


 

34.                               Equal Employment Opportunity Employer.  The
Manager is an equal employment opportunity employer and complies with all
applicable state and federal laws to provide a work environment free from
discrimination and without regard to race, color, sex, sexual orientation,
national origin, ancestry, religion, creed, physical or mental disability, age,
marital status, veteran’s status or any other basis protected by applicable
laws.

 

[Signature Page To Follow.]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Business Management Agreement to be executed as an instrument under seal by
their duly authorized officers, as of the day and year first above written.

 

 

 

SENIOR HOUSING PROPERTIES TRUST

 

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

Name:  David J. Hegarty

 

 

Title:  President and Chief Operating Officer

 

 

 

 

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

 

By:

/s/ Adam D. Portnoy

 

 

Name:  Adam D. Portnoy

 

 

Title:  President and Chief Executive Officer

 

 

 

 

 

 

SOLELY AS TO SECTION 16 HEREOF:

 

 

 

 

 

 

 

 

/s/ Barry M. Portnoy

 

 

Barry M. Portnoy

 

 

 

 

 

 

 

 

/s/ Gerard M. Martin

 

 

Gerard M. Martin

 

 

 

 

 

 

 

 

/s/ Adam D. Portnoy

 

 

Adam D. Portnoy

 

 

 

20

--------------------------------------------------------------------------------